Citation Nr: 1826978	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether the Veteran timely perfected an appeal as to the June 2013 issuance of a Statement of the Case (SOC) for denials of his claims listed below.

2. Entitlement to a rating in excess of 10 percent for residuals of a malunion fracture of the second metatarsal right foot with arthritis.

3. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left foot associated with residuals of a malunion fracture second metatarsal of the right foot with arthritis.

4. Entitlement to a rating in excess of 30 percent for pes planus for the period prior to March 18, 2014.

5. Entitlement to service connection for a bilateral leg disability.

6. Entitlement to service connection for a bilateral knee disability.

7. Entitlement to service connection for a bilateral hip disability.

8. Entitlement to service connection for chronic lower back pain with degenerative changes.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. The January 2010 rating decision continued the Veteran's previously assigned 10 percent ratings for his right and left foot disabilities, as well as a 30 percent rating for bilateral pes planus, and denied service connection for the remaining issues on appeal.

In a January 2017 rating decision, a higher, maximum 50 percent rating was granted for bilateral pes planus, effective March 18, 2014. As that award did not represent a total grant of benefits sought on appeal throughout the appeal period, the claim for a higher rating prior to March 18, 2014 remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In December 2017, the Veteran underwent a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a bilateral hip disability, a back disability, a rating in excess of 30 percent for pes planus prior to March 18, 2014, and ratings in excess of 10 percent for right and left foot arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The VA failed to send an SOC issued in June 2013 to the Veteran's lawyer until March 2014; accordingly, the Veteran's lawyer's subsequent March 2014 statement serves as a timely substantive appeal to the SOC. 

2. The Veteran's bilateral knee disability is not associated with service or with his service-connected bilateral foot disabilities.

3. The Veteran's bilateral hip disability is not associated with service or with his service-connected bilateral foot disabilities.



CONCLUSIONS OF LAW

1. A March 2014 statement from the Veteran's lawyer constituted a timely substantive appeal as to the denial of the Veteran's claims. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.302 (2017).

2. The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3. The criteria for entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Form 9

The Veteran contends that he perfected his appeal as to the SOC issued in June 2013, as the VA failed to send his lawyer a copy of an SOC issued in June 2013 until March 2014, following which the lawyer submitted a substantive appeal in March 2014. 

In order for an appellant to continue his claims, a substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed. 38 C.F.R. § 20.302. Veterans and their representatives are entitled to notice of any decision made by the VA affecting the payment of benefits or the granting of relief. 38 C.F.R. § 3.103 (b)(1). If the SOC is not sent to the veteran and his lawyer, notice of the SOC will be deemed insufficient.

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  If several issues were addressed previously, the substantive appeal should indicate which issues are being appealed.  The substantive appeal should also set out specific arguments relating to errors of fact or law.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error.  See 38 C.F.R. § 20.202.

In this case, a January 2010 rating decision denied the Veteran's claims.  The Veteran was sent notice of this decision in January 2010.  The Veteran disagreed with the decision and a SOC was mailed to the Veteran on June 10, 2013. As conceded by VA, VA did not mail the SOC to the Veteran's lawyer.  From that date, the Veteran had 60 days to respond. 

On June 5, 2013, January 24, 2014, and February 27, 2014, the lawyer submitted inquiries to the VA asking for updates on the Veteran's case. On March 4, 2014, the Veteran contacted his lawyer, asking if he had responded to the SOC; the lawyer promptly asked the Veteran for the SOC and submitted a Form 9 to VA on March 13, 2014.

Liberally construing the submissions discussed above, the Board finds that the Veteran's lawyer's March 2014 Form 9 is timely, as the VA failed to properly issue the SOC to the Veteran and his lawyer. The lawyer eventually received the SOC on March 4, 2014, and he submitted a Form 9 less in less than 10 days. To find against the Veteran in this instance would be not only legally incorrect but also a violation of the expectation of Congress that VA facilitate an adjudicatory system that is veteran-friendly and non-adversarial.  For these reasons, the Board finds that the Veteran submitted a timely substantive appeal as to the denial of his claims.

Service Connection for Bilateral Knee & Hip Disabilities

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017).

Aside from the timeliness of the Form 9, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to service connection for bilateral knee and hip disabilities, secondary to his service-connected bilateral foot disabilities. For the following reasons, the Board finds service connection not warranted.

Concerning the Veteran's bilateral knee and hip disabilities, the Veteran suffers from degenerative joint disease of the bilateral hips and knees. At his December 2017 hearing, the Veteran explained that some days his knees are so sore that he is not able to touch his knees; furthermore, he believes his knees swell on a daily basis. The pain in the Veteran's hips causes him to spend most of his time sitting, as he is only able to stand for ten minutes at the most and he can only walk for ten to twenty feet before stopping. The Veteran believes that his service-connected foot disabilities cause his imbalance which, in turn, brings him knee and hip pain.

In September 2009, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined that the Veteran's knee and hip disabilities were not caused by his foot disabilities, but that his foot disabilities could have aggravated his knee and hip disabilities-the examiner urged VA to send the Veteran for an examination with an orthopedist. Later that month, the Veteran received an examination with an orthopedist in which the examiner determined that neither his hip nor his knee disabilities were related to nor aggravated by his service-connected left and right foot fractures, as the diagnostic imaging evidence demonstrated only minimal, age-related changes.

In March 2015, the Veteran received an additional C&P examination in which the examiner again determined it was less likely than not that his service-connected foot disabilities caused or aggravated his knee disabilities. The examiner determined that the Veteran suffered from age-related degenerative joint disease, and explained that the fact that his degenerative joint disease did not develop until 30 years after his service-connected foot injury occurred demonstrated that his knee degenerative joint disease was more likely related to age and not to his feet.

In April 2015, the Veteran received a C&P examination in which the examiner determined it was less likely than not that the Veteran's degenerative joint disease of the hip was caused by or aggravated by his service-connected foot disabilities. Upon review of the Veteran's medical records, the examinations, and his diagnostic and clinical tests, the examiner determined his disability was more likely the result of his age and work in construction for many years after service.

After carefully reviewing the record, the Board finds that unfortunately the preponderance of the evidence is against the Veteran's claims for service connection for bilateral knee and hip disabilities, to include on a secondary basis.  The only positive evidence indicating that his symptomatology is related to his bilateral foot disabilities are lay statements to that effect. In this regard, the Board acknowledges that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by an examiner.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, the question of whether his current conditions are related to other medical disabilities is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins). Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning the etiology of his degenerative joint disease, he is not competent to comment on the etiology of it.  The Board understands the Veteran's claims that his service-connected foot disabilities impaired his balance which in turn caused his degenerative joint disease of the hips and knees. Unfortunately, the competent evidence from the September 2009 and March and April 2015 examination reports outweighs the unsubstantiated lay reports regarding etiology.

The Board acknowledges the statement from the first examiner in September 2009 could tend to support the Veteran's claims. However, the examiner's statement was purely speculative, as he merely stated that the Veteran's conditions "could" have been aggravated by service-connected foot conditions and urged for a more thorough orthopedic examination. As such, this is not a "positive" medical opinion and does not actually support the Veteran's claims.


ORDER

The Veteran filed a timely substantive appeal in response to the June 2013 SOC concerning the denials of his claims.

Service connection for degenerative joint disease of the bilateral knees is denied.

Service connection for degenerative joint disease of the bilateral hips is denied.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral leg disability and a lower back disability, secondary to his service-connected bilateral foot disabilities. Furthermore, the Veteran contends that he is entitled to a rating greater than 30 percent for bilateral pes planus prior to March 18, 2014. For the following reasons, the Board finds that a remand is necessary.

Concerning the Veteran's claim for secondary service connection for his bilateral legs, the Board finds the Veteran entitled to an initial examination. Upon remand, the examiner is asked to determine whether the Veteran had a specific diagnosis related to his legs, to include whether or not the Veteran's impaired balance due to his foot conditions cause or aggravate any leg disabilities. Specifically, the examiner is asked to discuss the Veteran's claims of pain emanating from his thighs into his feet.

Concerning the Veteran's claim for secondary service connection for his lower back disability, the Board finds the Veteran entitled to an additional examination. At the Veteran's September 2009 examination, the examiner determined that in 2006, the Veteran suffered from lower back pain which later was ameliorated by the Veteran's use of custom orthotic inserts into his shoes. The examiner then determined it was less likely than not that the Veteran's disability was related to his service-connected foot condition, without discussing the connection between the Veteran's back pain and his use of orthotics. Upon remand, the examiner is asked to discuss any possible connection between the two events.

Concerning the Veteran's claims for a rating in excess of 30 percent prior to March 18, 2014 for pes planus, the Board finds a retrospective opinion necessary. The Veteran filed a claim for an increased rating in June 2009; in September 2009, the VA provided the Veteran with a C&P examination but declined to increase his rating following the examination; at this examination, the examiner did not provide the information necessary to determine whether or not the Veteran was eligible for the higher 50 percent rating-specifically, whether or not the Veteran suffered from pronounced, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. The Veteran received an additional examination in January 2015; following that examination, the VA increased the Veteran's rating to a maximum of 50 percent-the VA did not, however, use the day the Veteran first filed his claim as the effective date of his increase. Before determining whether the Veteran was eligible for the maximum 50 percent rating the day he filed his claim, a retrospective opinion is necessary to obtain a chronology of the symptoms that made the Veteran eligible for a 50 percent rating.
 
Concerning the Veteran's claims for a rating in excess of 10 percent for arthritis in his right and left feet, the Board finds an addendum opinion necessary. In January 2015, the Veteran received an examination for the arthritis in his feet. In April 2015, the VA sent the examining doctor an addendum for further clarification, as there was confusion surrounding which diagnostic codes should be used for the Veteran's right and left feet and there were questions surrounding the chronology of a new diagnosis for the Veteran's left foot. The doctor's responses to the requested questions, however, are confusing and failed to clarify if or when a new diagnosis for the Veteran's left foot occurred or provide an adequate explanation concerning the Veteran's currently rated diagnostic codes. Accordingly, an additional addendum opinion is requested in which the examiner is asked to provide a clear and concise timeline of the Veteran's injury, his symptoms, and his diagnoses.

Lastly, the Board finds the Veteran's claim for TDIU inextricably intertwined with the above noted claims for service connection. Thus, it must be remanded. (See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by a qualified examiner to determine the nature and etiology of his bilateral leg disability. The examiner is asked to review the claims file and provide the following information:

(a) State whether the criteria for a diagnosis is met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's leg disability was caused by or aggravated by the Veteran's active duty service or his service-connected bilateral foot disabilities.

(c) If it is determined that there is another likely etiology for the Veteran's disability, that should be stated.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

2. Schedule the Veteran for a VA examination by a qualified examiner to determine the nature and etiology of his lower back disability. The examiner is asked to review the claims file and provide the following information:

(a) State whether the criteria for a diagnosis is met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lower back disability was caused by or aggravated by the Veteran's active duty service or his service-connected bilateral foot disability.

(c) If it is determined that there is another likely etiology for the Veteran's disability, that should be stated.

(d) Comment upon the September 2009 examiner's statement that the Veteran's 2006 back pain was ameliorated by his use of custom orthotics; discuss any possibility between the two and whether or not that tends to support the Veteran's contentions that his feet disabilities aggravate his back disability.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

3. Send the Veteran's file to a qualified examiner for a retrospective opinion, and, if necessary, an actual examination, to review the Veteran's September 2009 examination and provide a timeline of the Veteran's symptoms pertaining to pronounced, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

4. Schedule the Veteran for an examination with a qualified examiner, other than the one utilized previously in the Veteran's April 2015 examination to determine the nature and severity of the Veteran's varied bilateral foot diagnoses.

(a) For each diagnosis rendered, the examiner is asked to determine the chronology of the diagnoses, and whether or not that disability is related to the Veteran's service-connected arthritis or pes planus.

(b) The examiner is specifically asked to determine if the Veteran suffers from tarsal, or metatarsal bones, malunion of, or nonunion of in both the right and left foot? And if so, is that related to the Veteran's service-connected feet disabilities?

(c) Concerning the Veteran's diagnosis of "weak feet" in both the right and left foot-what are his symptoms and how does it affect his daily life? Is "weak feet" related to the Veteran's in-service incident?

(d) Is "severe traumatic arthritis" in the Veteran's left and right feet a separate diagnosis not already rated?

5. Following adjudication of the prior claims, determine whether or not the Veteran is eligible for TDIU.

6. After ensuring compliance with the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


